Case 2:19-cv-12198-GCS-MKM ECF No. 29 filed 09/08/20         PageID.839    Page 1 of 33




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 APRIL L. HILL,

             Plaintiff,                 Case No. 19-CV-12198
                                        HON. GEORGE CARAM STEEH
       v.

 BAYER CORPORATION, et al.,

          Defendants.
 ___________________________/

              ORDER GRANTING DEFENDANTS’ MOTION
        TO DISMISS [ECF No. 12] AND GRANTING DEFENDANTS’
        SECOND REQUEST FOR JUDICIAL NOTICE [ECF No. 27]

                                    I. Overview

       Plaintiff April Hill brought this products liability suit arising out of

 injuries allegedly caused by an Essure permanent birth control device

 manufactured by Defendants. Plaintiff has sued Defendants Bayer Corp.,

 Bayer Healthcare, LLC, and Bayer Healthcare Pharmaceuticals Inc.

 (collectively “Bayer”). Now before the court is Defendants’ motion to

 dismiss for failure to state a claim under Federal Rule of Civil Procedure

 12(b)(6) on the grounds that Plaintiff’s claims are preempted or fail to state

 plausible claims. Oral argument was held, and the parties were permitted

 to file supplemental briefs. Defendants filed a second request for the court

 to take judicial notice of Patient Information Booklet (2009). For the
                                         -1-
Case 2:19-cv-12198-GCS-MKM ECF No. 29 filed 09/08/20     PageID.840   Page 2 of 33




 reasons set forth below, Defendants’ motion to dismiss shall be GRANTED

 such that all of Plaintiff’s claims are DISMISSED. Defendants’ second

 request for judicial notice is also GRANTED.

                            II. Factual Background
       The recitation of the facts below comes from the allegations of the

 Amended Complaint or from those documents that the parties agreed may

 be judicially noticed by the court. (ECF No. 4). Essure is a permanent

 female birth control device that is intended to cause a blockage of the

 fallopian tubes by the insertion of micro-inserts into the fallopian tubes

 which then anchor and elicit tissue growth. Id. at PageID.99, ¶ 15. The

 micro-inserts are comprised of two metal coils which are inserted using

 hysteroscopic (camera) guidance. Id. at PageID.105, ¶ 33. Plaintiff alleges

 the device migrates from the fallopian tubes and perforates organs. Id. at

 PageID.99, ¶ 15. The device is inserted as part of a “non-surgical”

 outpatient procedure to be done without anesthesia. Id. at PageID.106, ¶

 41.

       Essure had Conditional Premarket Approval (“CPMA”) by the Food

 and Drug Administration (“FDA”). Id. at PageID.99, ¶ 17; ECF No. 13-1.

 As a Class III medical device, Essure required premarket approval (“PMA”)

 by the FDA. Id. at PageID.107, ¶ 48. Class III devices receive the most


                                       -2-
Case 2:19-cv-12198-GCS-MKM ECF No. 29 filed 09/08/20     PageID.841   Page 3 of 33




 federal oversight. Riegel v. Medtronic, Inc., 552 U.S. 312, 317 (2008).

 Bayer discontinued sales of Essure after December 31, 2018. The FDA

 reviews a device’s proposed labeling, which includes the Instructions for

 Use (“IFU”) (for physicians) and Patient Information Booklet (“PIB”) (for

 patients), as part of the premarket approval process. It “evaluates safety

 and effectiveness under the conditions of use set forth on the label,” and

 “must determine that the proposed labeling is neither false nor misleading”

 before granting approval. Id. at 318 (citing 21 U.S.C. §§ 360c(a)(2)(B),

 360e(d)(1)(A)). FDA may also specify requirements that apply to the

 training of practitioners who use the device, and these requirements must

 appear in the FDA-approved labeling. 21 U.S.C. § 360j(e). Once a device

 has been approved, a manufacturer cannot make changes to the labeling

 without FDA permission under “largely the same criteria” as the initial

 application. Riegel, 552 U.S. at 319.

       Plaintiff was implanted with the Essure device on or around

 December 21, 2011. (Amended Complaint, ¶ 97). Plaintiff alleges that as

 a result of the implantation of Essure she has suffered abdominal pain,

 depression, fatigue, heavy bleeding, pain during intercourse, weight

 fluctuations, severe back pain, migraines, urgent and frequent urination,

 heart palpitations, loss of libido, bowel issues, pelvic pain, and hot flashes.


                                       -3-
Case 2:19-cv-12198-GCS-MKM ECF No. 29 filed 09/08/20      PageID.842   Page 4 of 33




 (ECF No. 4, PageID.127-28, ¶ 98). She further alleges that the device has

 potentially migrated and embedded in areas outside of her fallopian tubes

 which she alleges will require her to have a hysterectomy. (ECF No. 4,

 PageID.128, ¶ 98).

         Plaintiff’s Amended Complaint alleges five counts: (I) negligent

 training, (II) negligent risk management, (III) breach of express warranty,

 (IV) negligent misrepresentation, and (V) negligent failure to warn.

 Defendants argue that Plaintiff’s claims are preempted and inadequately

 pled.

                               III. Standard of Law
         Rule 12(b)(6) allows the Court to make an assessment as to whether

 the plaintiff has stated a claim upon which relief may be granted. Under the

 Supreme Court’s articulation of the Rule 12(b)(6) standard in Bell Atlantic

 Corp. v. Twombly, 550 U.S. 544, 554-56 (2007), the court must construe

 the complaint in favor of the plaintiff, accept the allegations of the complaint

 as true, and determine whether plaintiff’s factual allegations present

 plausible claims. “‘[N]aked assertions’ devoid of ‘further factual

 enhancement’” are insufficient to “‘state a claim to relief that is plausible on

 its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly,

 550 U.S. at 557, 570). To survive a Rule 12(b)(6) motion to dismiss,


                                       -4-
Case 2:19-cv-12198-GCS-MKM ECF No. 29 filed 09/08/20      PageID.843    Page 5 of 33




 plaintiff’s pleading for relief must provide “‘more than labels and

 conclusions, and a formulaic recitation of the elements of a cause of action

 will not do.’” D’Ambrosio v. Marino, 747 F.3d 378, 383 (6th Cir. 2014)

 (quoting Twombly, 550 U.S. at 555). Even though the complaint need not

 contain “detailed” factual allegations, its “‘factual allegations must be

 enough to raise a right to relief above the speculative level on the

 assumption that all of the allegations in the complaint are true.’” New

 Albany Tractor, Inc. v. Louisville Tractor, Inc., 650 F.3d 1046, 1051 (6th Cir.

 2011) (quoting Twombly, 550 U.S. at 555).

                                  IV. Analysis
 A.    Judicial Notice
       Defendants request that the Court take judicial notice of the 2009

 Patient Information Booklet, approved by FDA in 2009 and in force at the

 time that Plaintiff received Essure. Federal Rule of Evidence 201(b)

 authorizes the Court to take judicial notice of facts that are “not subject to

 reasonable dispute” because they “can be accurately and readily

 determined from sources whose accuracy cannot reasonably be

 questioned.” The 2009 Patient Information Booklet is a publicly available

 federal agency document related to FDA premarket approval and the Court

 grants Defendants’ request and takes judicial notice thereof. See, e.g., Int’l

 Bhd. of Teamsters v. Zantop Air Transp. Corp., 394 F.2d 36, 40 (6th Cir.
                                       -5-
Case 2:19-cv-12198-GCS-MKM ECF No. 29 filed 09/08/20     PageID.844   Page 6 of 33




 1968) (“[A] Court may take judicial notice of the rules, regulations and

 orders of administrative agencies issued pursuant to their delegated

 authority.”)

 B.    Preemption under the FDCA
       The FDCA includes an express preemption clause that provides, in

 relevant part:

       [N]o State or political subdivision of a State may establish
       or continue in effect with respect to a device intended for
       human use any requirement—

       (1) which is different from, or in addition to, any requirement applicable
       under this chapter to the device, and

       (2) which relates to the safety or effectiveness of the device or to any
       other matter included in a requirement applicable to the device under
       this chapter.

 21 U.S.C. § 360k(a).

       The Supreme Court addressed the meaning of § 360k(a) in Riegel,

 supra, which involved a Class III medical device that had received

 premarket approval. The Court explained that to the extent that a state

 common-law duty imposes requirements “different from, or in addition to”

 the requirements imposed by the FDCA, those state common-law duties

 are expressly preempted by § 360k(a). Id. To escape preemption by

 § 360k(a), then, a state-law claim must be premised on the breach of a

 state-law duty that is the same as a duty imposed under the FDCA (or one

                                       -6-
Case 2:19-cv-12198-GCS-MKM ECF No. 29 filed 09/08/20     PageID.845   Page 7 of 33




 of its implementing regulations). Id. at 330 (“Thus, § 360k does not prevent

 a State from providing a damages remedy for claims premised on a

 violation of FDA regulations; the state duties in such a case ‘parallel,’ rather

 than add to, federal requirements.”). Put another way, the conduct that is

 alleged to give the plaintiff a right to recover under state law must be

 conduct that is forbidden by the FDCA. Thus, to determine whether Hill's

 claims are preempted, it is first necessary to identify precisely what conduct

 by Bayer is alleged to give rise to a claim under Michigan law. If that

 conduct is not prohibited by the FDCA, then Hill's claim, if successful,

 would have the effect of imposing on Bayer a requirement that is different

 from or in addition to the requirements imposed by the FDCA—and, for that

 reason, Hill's claim would be expressly preempted by § 360k(a).

       If the conduct is prohibited by the FDCA, then a state-law claim

 premised on that conduct is not expressly preempted by § 360k(a). But that

 is not the end of the inquiry, for even if a claim is not expressly preempted

 by § 360k(a), it may be impliedly preempted under Buckman Co. v.

 Plaintiffs' Legal Committee, 531 U.S. 341 (2001). In Buckman, the

 Supreme Court held that, because enforcing the FDCA is exclusively the

 province of the federal government, there is no private right of action under

 the FDCA. Id. at 349 n. 4 (“The FDCA leaves no doubt that it is the Federal


                                       -7-
Case 2:19-cv-12198-GCS-MKM ECF No. 29 filed 09/08/20       PageID.846    Page 8 of 33




 Government rather than private litigants who are authorized to file suit for

 noncompliance with the medical device provisions: ‘[A]ll such proceedings

 for the enforcement, or to restrain violations, of this chapter shall be by and

 in the name of the United States.’ 21 U.S.C. § 337(a).’”). Thus, a private

 litigant cannot sue a defendant for violating the FDCA. Similarly, a private

 litigant cannot bring a state-law claim against a defendant when the state-

 law claim is in substance a claim for violating the FDCA—that is, when the

 state claim would not exist if the FDCA did not exist. Id. at 352–53.

 Instead, to avoid being impliedly preempted under Buckman, a claim must

 “rely[ ] on traditional state tort law which had predated the federal

 enactments in question[ ].” Id. at 353. In other words, the conduct on which

 the claim is premised must be the type of conduct that would traditionally

 give rise to liability under state law—and that would give rise to liability

 under state law even if the FDCA had never been enacted. If the

 defendant's conduct is not of this type, then the plaintiff is effectively suing

 for a violation of the FDCA (no matter how the plaintiff labels the claim),

 and the plaintiff's claim is thus impliedly preempted under Buckman. Id. at

 349 n. 4.

       In sum, Riegel and Buckman create a “narrow gap” through which a

 plaintiff's state-law claim must fit if it is to escape express or implied


                                        -8-
Case 2:19-cv-12198-GCS-MKM ECF No. 29 filed 09/08/20      PageID.847   Page 9 of 33




 preemption. Perez v. Nidek Co., 711 F.3d 1109, 1120 (9th Cir. 2013).

 “The plaintiff must be suing for conduct that violates the FDCA (or else his

 [or her] claim is expressly preempted by § 360k(a)), but the plaintiff must

 not be suing because the conduct violates the FDCA (such a claim would

 be impliedly preempted under Buckman).” Id. For a state-law claim to

 survive, then, the claim must be premised on conduct that both (1) violates

 the FDCA and (2) would give rise to a recovery under state law even in the

 absence of the FDCA.

 C.    Negligent Training
       Defendants argue that Plaintiff’s negligent training claim pled in Count

 I should be dismissed because it is preempted by federal law, and lacks

 sufficient factual allegations to be plausible on its face but is merely

 boilerplate. Defendants complain Plaintiff has not alleged facts supporting

 a plausible inference that her own doctor was negligently trained in

 violation of federal standards, her doctor erred in placing her device, or her

 alleged injuries were causally linked to physician error arising from

 inadequate training. Defendants fault Plaintiff for not even identifying her

 own doctor.

       To survive a preemption challenge, Plaintiff’s negligent training claim

 must depend on allegations that Bayer breached FDA-approved training


                                       -9-
Case 2:19-cv-12198-GCS-MKM ECF No. 29 filed 09/08/20   PageID.848   Page 10 of 33




 obligations. Under federal law, when FDA specifies training requirements

 for Class III medical devices, those requirements must appear in the

 device’s approved labeling. 21 U.S.C. § 360j(e). Essure’s labeling

 provides:

       Device to be used only by physicians who are
       knowledgeable hysteroscopists; have read and
       understood the Instructions for Use and Physician
       Training Manual; and have successfully completed the
       Essure training program, including preceptoring in
       placement until competence is established, typically 5
       cases.

 2013 IFU at 1 (ECF No. 13-7, PageID.404). Plaintiff’s Amended Complaint

 alleges violations of those requirements. (ECF No. 4, PageID 144, ¶ 155).

 Specifically, the Amended Complaint alleges that Bayer breached FDA

 approved guidelines by (1) not ensuring that the implanting physicians

 completed the requirement preceptoring in Essure placement until

 competency, (2) not ensuring that the implanting physicians had read and

 understood the Physician Training Manual, and (3) not ensuring that the

 implanting physicians had “successful completion of Essure Simulator

 Training.” Id. Because Plaintiff’s negligent training claim is based on

 breach of FDA training requirements, Plaintiff’s claim is not preempted by

 federal law. Unlike DeLaPaz v. Bayer Healthcare, LLC., 159 F. Supp. 3d

 1085, 1096 (N.D. Cal. 2016), relied upon by Bayer, this case involves


                                     - 10 -
Case 2:19-cv-12198-GCS-MKM ECF No. 29 filed 09/08/20       PageID.849    Page 11 of 33




 allegations that Bayer deviated from the FDA approved training. However,

 to the extent the claim is premised on training that is outside Essure’s FDA

 training guidelines, such as the alleged failure to train physicians on how to

 use “specialized hysteroscopic equipment manufactured by a third party,”

 (ECF No. 4, PageID.123, ¶ 80), or the alleged failure to train physicians on

 “how to remove Essure should it fail,” (ECF No. 4, PageID.124, ¶ 83), her

 negligent training claim as to those alleged deficiencies are preempted.

       Bayer also faults Plaintiff for not pleading facts to show a causal link

 between her alleged injury and the alleged failure to train her implanting

 physician and argues her negligent training claim is mere boilerplate.

 Plaintiff alleges generally that the alleged failure to train caused the

 implanting physician’s technique to cause the coils to migrate, perforate,

 fracture or cause other injury. (ECF No. 4, PageId.144-45, ¶ 156). But

 Plaintiff has not even identified her own doctor let alone pled facts

 suggesting a viable failure to train claim. It is not enough to set forth a

 “formulaic recitation of the elements of a cause of action,” D’Ambrosio, 747

 F.3d at 383. Plaintiff’s failure to plead plausible facts in support of her

 failure to train claim is fatal, and having failed to satisfy the dictates of Iqbal

 and Twombly, that claim (Count I) shall be dismissed. See McLaughlin v.

 Bayer Corp., 172 F. Supp. 3d 804, 817-18 (E.D. Pa. 2016) (dismissing


                                        - 11 -
Case 2:19-cv-12198-GCS-MKM ECF No. 29 filed 09/08/20            PageID.850     Page 12 of 33




 negligent training claim for failure to plead facts suggesting a causal link

 between allegedly deficient training and injury).

 D.    Negligent Risk Management (Count II) and Negligent Failure to
       Warn (Count V)

       Count II alleges negligent “risk management” and Count V alleges

 negligent “failure-to-warn.” The two claims parallel each other as both are

 premised on Bayer’s alleged failure to comply with federal reporting and

 other regulatory conditions. Thus, the court analyzes them together. In

 Count V of her Amended Complaint, Hill alleges that Bayer is liable for

 negligent failure-to-warn for failing to make disclosures to herself, her

 implanting physician, and the FDA. Despite the heading “negligent failure-

 to-warn,” the Amended Complaint cites to a lengthy list of alleged federal

 regulatory violations, the vast majority of which do not involve warning

 requirements at all, but rather involve the alleged failure to make certain

 reports including adverse events to the FDA, and various other alleged

 violations as required by FDA regulations for the Conditional Premarket

 Approval (“CPMA”). (Amended Complaint, ¶¶ 199(a)-(z)). For the reasons

 discussed below, these claims shall be dismissed as preempted as

 supported by decisions of the Sixth, Eighth and Eleventh Circuits. 1


 1
  As discussed later in this opinion, the Fifth and Ninth Circuits have reached the
 opposite conclusion.
                                           - 12 -
Case 2:19-cv-12198-GCS-MKM ECF No. 29 filed 09/08/20     PageID.851   Page 13 of 33




       Hill seeks to hold Bayer liable for failure to warn her personally, her

 physician, and the FDA of adverse events. The FDA requires that all

 manufacturers or importers of medical devices “shall report[ ] whenever the

 manufacturer or importer receives or otherwise becomes aware of

 information that reasonably suggests that one of its marketed

 devices...may have caused or contributed to a death or serious injury.” 21

 U.S.C. § 360i(a)(1). The law is well established that there is no parallel

 federal requirement that Bayer had a duty to warn the general public or the

 medical community, and thus, those claims are expressly preempted

 because they are “different from, or in addition to,” the Medical Device

 Amendments (“MDA”) requirements. In re Medtronic, Inc., Sprint Fidelis

 Leads Prod. Liab. Litig., 623 F.3d 1200, 1205 (8th Cir. 2010); see also

 Cupek v. Medtronics, 405 F.3d 421 (6th Cir. 2005) (holding that any state

 law claim alleging failure to warn patients beyond warnings required by the

 FDA constitutes different or additional requirements under the pre-market

 approval (“PMA”) process and thus not parallel); Kemp v. Medtronic, Inc.,

 231 F.3d 216, 236 (6th Cir. 2000) (“to the extent that plaintiff’s claim is

 premised on the adequacy of the warnings reviewed and approved by the

 FDA, . . . the claim is . . . preempted”). But the issue of whether Bayer can

 be held liable for its alleged failure to report adverse events to the FDA


                                       - 13 -
Case 2:19-cv-12198-GCS-MKM ECF No. 29 filed 09/08/20    PageID.852   Page 14 of 33




 under state law negligence principles presents a closer question. Hill

 argues that Bayer is liable for failing to report adverse events to the FDA

 which she claims is a state law cause of action known as “negligent risk

 management” or “negligent failure-to-warn.” Hill relies solely on alleged

 violations of federal regulations under the FDCA.

       The Sixth Circuit has not addressed the narrow issue presented here,

 and courts are divided on the issue. But the Sixth Circuit’s decisions in

 Kemp, supra, and Cupek v. Medtronic, Inc., 405 F.3d 421 (6th Cir. 2005)

 suggest that the Court of Appeals would not recognize a state law failure-

 to-warn tort claim for a medical device manufacturer’s alleged failure to

 report adverse events to the FDA. In Kemp, the Sixth Circuit held that

 plaintiff’s claim for fraud-on-the-FDA arising out of an allegedly defective

 pacemaker was preempted because permitting “a fraud claim premised on

 false representations to the FDA during the PMA process would conflict

 with well-established precedent that no implied private right of action exists

 under the FDCA.” 231 F.3d at 236 And in Cupek, which involved allegedly

 defective pacemaker leads, the Sixth Circuit found that state law failure-to-

 warn claims are expressly preempted because those failure-to-warn claims

 would require defendant to comply with state requirements “different from”

 or “in addition to” federal requirements. 405 F.3d at 424. The Sixth Circuit


                                      - 14 -
Case 2:19-cv-12198-GCS-MKM ECF No. 29 filed 09/08/20    PageID.853   Page 15 of 33




 observed that it “is the Federal Government, not private litigants who are

 authorized to file suit for noncompliance with the medical device

 provisions.” Id. And the Sixth Circuit also stressed that a state law tort

 claim that is “a disguised fraud on the FDA” claim is preempted under

 Buckman. Id. That is exactly what Hill seeks to do here: to hold Bayer

 liable for alleged misrepresentations and withholding of information to the

 FDA. As observed in Cupek, it is for the federal government to prosecute

 suits for noncompliance with the MDA.

       Although Kemp and Cupek support the conclusion that Hill’s failure-

 to-warn claim premised on Bayer’s alleged failure to report adverse events

 to the FDA are preempted under Buckman, because they did not squarely

 address the issue, the court discusses below the arguments of counsel and

 the relevant decisions that have done so.

       Bayer argues that under the Supreme Court’s holding in Buckman, a

 claimed violation of the FDCA, enforceable only by the government under

 21 U.S.C. § 337(a), is subject to preemption. Bayer faults Hill for failing to

 point to any state analog which would require Bayer to report adverse

 events to the FDA. Bayer relies on White v. Medtronic, Inc., No. 18-11590,

 2019 WL 1339613, at *6 (E.D. Mich. Feb. 20, 2019) (Whalen, M.J.)

 (collecting cases), report and recommendation adopted, 2019 WL 1330923


                                      - 15 -
Case 2:19-cv-12198-GCS-MKM ECF No. 29 filed 09/08/20       PageID.854    Page 16 of 33




 (E.D. Mich. Mar. 25, 2019) (Cleland, J.), where the court held that the

 “federal requirement that manufacturers report adverse events to the FDA

 has no state law analog, and thus there is no parallel state cause of action.”

 Bayer also relies on decisions from the Eighth and Eleventh Circuits

 holding that the claim that a manufacturer is liable for failing to report

 adverse events to the FDA is preempted because it is like the “fraud-on-the

 FDA” claim the Supreme Court held was impliedly preempted in Buckman,

 and that theory of liability “is not one that state tort law has traditionally

 occupied.” Mink v. Smith & Nephew, Inc., 860 F.3d 1319, 1330 (11th Cir.

 2017); see also In re Medtronic, Inc. Sprint Fidelis Leads Prod. Liability,

 623 F.3d 1200, 1205-06 (8th Cir. 2010) (claims that manufacturer of

 medical device failed to provide FDA with adverse reports as required by

 federal regulations “are simply an attempt by private parties to enforce the

 MDA, claims foreclosed by § 337(a) as construed in Buckman, 531 U.S. at

 349.”).

       Hill, on the other hand, relies solely on McLaughlin v. Bayer Corp.,

 172 F. Supp. 3d 804, 838 (E.D. Pa. 2016). Indeed, the district court in that

 case faced with the identical issue presented here did find that Plaintiff’s

 failure to warn claim premised on Bayer’s alleged failure to report adverse

 events to the FDA was not preempted. The court relied on an en banc


                                        - 16 -
Case 2:19-cv-12198-GCS-MKM ECF No. 29 filed 09/08/20    PageID.855   Page 17 of 33




 decision of the Ninth Circuit reaching the same conclusion in a similar case

 and holding that a failure to warn premised on a medical device

 manufacturer’s failure to report complaints about the device to the FDA was

 not preempted. Stengel v. Medtronic, Inc., 704 F.3d 1224, 1233 (9th Cir.

 2013) (en banc). In Stengel, the Ninth Circuit found that Arizona provided a

 parallel cause of action because it recognized a claim “for negligent failure

 to warn, and expressly permitted the duty to warn to be satisfied by a

 warning to a third party as long as there was ‘reasonable assurance that

 the information will reach those whose safety depends on their having it.”

 Id. Similarly, McLaughlin found a parallel duty under Pennsylvania law,

 which had adopted Section 388 of the Restatement (Second) of Torts,

 including comment n to that Section, which is entitled “Warnings given to

 third person.” 172 F. Supp. 3d at 838. Comment n provides that:

       a supplier’s duty to warn is discharged by providing
       information about the product’s dangerous propensities to
       a third person upon whom it can reasonably rely to
       communicate the information to the ultimate users of the
       product or those who may be exposed to its hazardous
       effects.

 Id. Plaintiff has cited to no Michigan law in support of her failure to warn

 claim.




                                      - 17 -
Case 2:19-cv-12198-GCS-MKM ECF No. 29 filed 09/08/20       PageID.856   Page 18 of 33




       The Fifth Circuit has also held that a failure to warn claim is not

 preempted where the plaintiff claims the manufacturer failed to report

 “serious injuries” caused by the device as required by FDA regulations.

 Hughes v. Boston Scientific Corp., 631 F.3d 762, 768 (5th Cir. 2011). In

 Hughes, the Fifth Circuit distinguished a negligent failure-to-warn claim

 from the fraud-on-the-FDA theory in Buckman because the plaintiffs there

 did not identify a violation of a state tort duty. Id. at 775.

       In sum, the Fifth and Ninth Circuits have recognized a failure-to-warn

 claim arising out of a medical device manufacturer’s failure to provide

 adverse event reports to the FDA, while the Eighth and Eleventh Circuits

 have held to the contrary. Below, the court sets forth a brief summary of

 the rationale offered by the courts in support of these divergent

 conclusions.

       First, let us consider the Supreme Court’s holding in Buckman that

 plaintiff’s fraud claims for alleged misrepresentations to the FDA were

 impliedly preempted because there was no parallel state tort law which

 predated the federal enactments in question. 531 U.S. at 353. The Court

 explored the policy reasons behind its implied preemption doctrine in the

 case of medical devices and found that the FDA is empowered to punish

 and deter any fraud against the administration, and allowing state tort


                                        - 18 -
Case 2:19-cv-12198-GCS-MKM ECF No. 29 filed 09/08/20    PageID.857    Page 19 of 33




 claims to proceed for violations of federal regulations would impede device

 applicants with administrative hurdles and tort liability which would hinder

 the premarket approval process. Id. at 348-49. But Justices Stevens and

 Thomas wrote a concurrence opining that if the FDA had determined the

 manufacturer had committed a fraud on the FDA and the FDA had taken

 steps to remove the product from the market, parties injured by the

 fraudulent representations should be allowed to bring state tort law claims.

 Id. at 354-55. Here, there appears to be a factual dispute about whether

 Bayer’s alleged failure to report adverse events to the FDA amounted to a

 fraud on the FDA. Plaintiff argues that the FDA cited Bayer for failing to

 report adverse events and for other alleged regulatory violations.

 (Amended Complaint, ¶ 200(n)-(s)). But Bayer points out that the FDA

 never removed the Essure device from the market. And it is unclear if the

 FDA would have required different labeling if Bayer had reported adverse

 events, or even if it did, whether that revised labeling would have reached

 Hill’s physician.

       In deciding the question now before the court, some courts have held

 that the federal requirement that a drug manufacturer, like Bayer, report

 adverse events to the FDA parallels state requirements that a manufacturer

 warn third parties of the dangers of its product because the FDA is required


                                     - 19 -
Case 2:19-cv-12198-GCS-MKM ECF No. 29 filed 09/08/20      PageID.858   Page 20 of 33




 to make such reports public. See, e.g., Silver v. Medtronic, Inc., 236 F.

 Supp. 3d 889, 899-900 (M.D. Pa. 2017) (FDA may reasonably be relied

 upon to disclose information regarding medical device failures to product

 users, in that the FDA posts such information to a publicly accessible

 database as a means of warning the public and physicians). To the

 contrary, courts finding the failure to warn claims to be preempted find that

 the FDA is not required to make reports of adverse events public. See

 Kubicki on behalf of Kubicki v. Medtronic, Inc., 293 F. Supp. 3d 129, 183-85

 (D.D.C. 2018) (“it is by no means certain that the FDA would have directed

 [the manufacturer] to give consumers different or additional information

 about the [medical device] if the agency had been made aware of other

 incidents that predated [plaintiff’s] [medical] injury;” Aaron v. Medtronic,

 Inc., 209 F. Supp. 3d 994, 1005-1006 (S.D. Ohio 2016) (“[a]dverse event

 reports are not warnings. Although the FDA “may disclose” adverse-event

 reports, it is not required to do so.”); Warstler v. Medtronic, Inc., 238 F.

 Supp. 3d 978, 988-89 (N.D. Ohio 2017) (same).

       Having summarized some of the various conflicting positions federal

 courts outside this Circuit and around the country have taken on the issue

 of whether a negligent failure-to-warn claim premised on a medical device

 manufacturer’s alleged failure to report adverse events to the FDA is


                                       - 20 -
Case 2:19-cv-12198-GCS-MKM ECF No. 29 filed 09/08/20     PageID.859      Page 21 of 33




 preempted, the court considers Michigan’s negligent failure-to-warn claim

 in particular to determine if Michigan’s common law tort claim is preempted.

       In order to state a negligent failure-to-warn claim in a products liability

 case under Michigan law, a plaintiff must prove that the product was

 rendered defective by the manufacturer's “failure to warn about dangers

 regarding the intended uses of the product, as well as foreseeable

 misuses” of the product. Gregory v. Cincinnati Inc., 450 Mich. 1, 11 (1995).

 “The Michigan Legislature has codified a product manufacturer's duty to

 warn end-users about dangers associated with a product's use.” Mitchell v.

 City of Warren, 803 F.3d 223, 226 (6th Cir. 2015). The statute provides:

       a product liability action brought against a manufacturer or
       seller for harm allegedly caused by a failure to provide
       adequate warnings or instructions, a manufacturer or seller
       is not liable unless the plaintiff proves that the manufacturer
       knew or should have known about the risk of harm based
       on the scientific, technical, or medical information
       reasonably available at the time the specific unit of the
       product left the control of the manufacturer.

 Mitchell, 803 F.3d at 226–27 (quoting Mich. Comp. Laws § 600.2948(3)).

 To recover on a failure to warn theory, a plaintiff must prove that: (1) the

 defendant owed a duty to the plaintiff; (2) the defendant violated that duty;

 (3) the defendant's breach was a proximate cause of the plaintiff's injuries;

 and (4) the plaintiff suffered damages. Warner v. Gen. Motors Corp., 137


                                       - 21 -
Case 2:19-cv-12198-GCS-MKM ECF No. 29 filed 09/08/20      PageID.860   Page 22 of 33




 Mich. App. 340, 348 (1984). Michigan has adopted and follows the learned

 intermediary doctrine, which holds that a manufacturer has no duty to warn

 the ultimate consumer if the product is provided for use by a sophisticated

 consumer. Brown v. Drake-Willock Int’l, Ltd., 209 Mich. App. 136, 148

 (1995). This doctrine has been expressly applied in the medical device

 context, with the result that adequate warnings are owed to physicians and

 surgeons and not to their patients. Under the learned intermediary rule, the

 physician is the proper recipient of necessary information or warnings, not

 plaintiff. Id. at 149; see Avendt v. Covidien, Inc., 262 F. Supp. 3d 493, 521

 (E.D. Mich. 2017). Thus, under Michigan law, any duty in this case would

 be one owed to Hill’s physicians, not Hill herself, and not the FDA.

       Under the “narrow gap” requirement, Hill’s negligent failure to warn

 claim is only viable to the extent she seeks to recover for a claimed

 violation of a traditional state tort law that aligns with a federal requirement.

 Here, Hill has not alleged any Michigan requirement that a manufacturer

 report adverse events to the FDA. And based upon her response brief,

 Plaintiff relies solely on Bayer’s alleged failure to warn the FDA of adverse

 events in support of her failure to warn claim. Accordingly, Hill’s negligent

 misrepresentation and negligent failure-to-warn-FDA claims are impliedly

 preempted under Buckman and must be dismissed. In addition, even if the


                                       - 22 -
Case 2:19-cv-12198-GCS-MKM ECF No. 29 filed 09/08/20    PageID.861   Page 23 of 33




 claims were not preempted, Hill has failed to plead a causal link between

 Bayer’s alleged regulatory reporting failures and the allegedly insufficient

 warnings given to her implanting physicians, a deficiency which is fatal to

 her claims. Bayer argues the FDA-required warnings have not changed

 since 2011, and Hill has not pled otherwise; thus, Hill has failed to

 sufficiently plead Counts II and V.

 E.    Breach of Warranty (Count III) and Negligent Misrepresentation
       (Count IV)

       The court now considers Hill’s breach of warranty and negligent

 misrepresentation claims which are largely duplicative. Bayer argues that

 Hill’s breach of express warranty claims and negligent misrepresentation

 claims must be dismissed because all of the alleged misrepresentations

 were statements from the approved labeling, which the FDA determined

 were not false or misleading.

       First, as to her breach of warranty claim, Mich. Comp. Laws §

 440.2313 clearly provides that express warranties are limited to

 statements, descriptions, representations, samples, and models that are

 “made part of the basis of the bargain.” Nevertheless, “[t]he UCC does not

 require that express warranties be made a part of the written agreement of

 the parties.” Dow Corning Corp. v. Weather Shield Mfg., Inc., 790 F. Supp.

 2d 604, 610–11 (E.D. Mich. 2011) (quoting Price Bros. Co. v. Philadelphia
                                       - 23 -
Case 2:19-cv-12198-GCS-MKM ECF No. 29 filed 09/08/20       PageID.862   Page 24 of 33




 Gear Corp., 649 F.2d 416, 422 (6th Cir.1981)). “Under Michigan's version

 of the Uniform Commercial Code, advertisements and promotional

 literature can be a part of the basis of the bargain and thus constitute

 express warranty where they are prepared and furnished by a seller to

 induce purchase of its products and the buyer relies on the

 representations.” Id. (citing Kraft v. Dr. Leonard's Healthcare Corp., 646 F.

 Supp .2d 882, 890 (E.D. Mich. 2009)).

       Here, Hill alleges she relied on certain representations on Bayer’s

 website and in Essure advertisements in determining to have Essure

 implanted. She alleges the following representations were false: (1) zero

 pregnancies in clinical trials and pregnancy cannot occur, (Amended

 Complaint, ¶ 177(a)(b)(h)(o)); (2) physicians must be signed off to perform

 Essure procedures and must perform at least one Essure procedure every

 six to eight weeks, id. at ¶ 177(c)(i); (3) Essure is “worry free,” id. at

 ¶ 177(d)(j)(l); (4) Essure is more effective than tying your tubes or a

 vasectomy, id. at ¶ 177(f); (5) correct placement is performed easily

 because of design of micro-insert and does not irritate the lining of the

 uterus, id. at 177(m)(s), and the tip of each insert remains visible to your

 doctor to confirm placement, id. at ¶ 177(k);; (6) Essure is a surgery-free

 permanent birth control, id. at 177(g), and eliminates the risks, discomfort,


                                        - 24 -
Case 2:19-cv-12198-GCS-MKM ECF No. 29 filed 09/08/20         PageID.863   Page 25 of 33




 and recovery time associated with surgical procedures like having your

 tubes tied, id. at ¶ 177(p)(q); (7) Essure forms a long protective barrier

 against pregnancy, id. at ¶ 177(m); (8) Essure inserts are made from

 trusted materials, the same as used in heart stents, id. at ¶ 177(n)(r); and

 (9) there is no cutting, pain, or scars, id. at ¶ 177(t).

       Hill’s negligent misrepresentation mirrors her breach of warranty

 claim. In order to state a claim for negligent misrepresentation under

 Michigan law, a plaintiff must show: (1) justifiable and detrimental reliance

 on (2) information provided without reasonable care (3) by one who owed a

 duty of care. Chesterfield Exch., LLC v. Sportsman's Warehouse, Inc., 572

 F. Supp. 2d 856, 866 (E.D. Mich. 2008) (citing Law Offices of Lawrence J.

 Stockler v. Rose, 174 Mich. App. 14, 33 (1989)). In support of her

 negligent misrepresentation claim, Plaintiff alleges the following

 misrepresentations: (1) qualifying Essure physicians must perform at least

 one Essure procedure every six to eight weeks (Amended Complaint, ¶

 188(a)); (2) pregnancy cannot occur, id. at ¶ 188(b); (3) the viewable

 portion of the micro-insert serves to verify placement and does not irritate

 the lining of the uterus, id. at ¶ 188(c); (4) there was no cutting, no pain, no

 scars, id. at ¶ 188(d). These are included in the same claims set forth in

 her breach of warranty claim. All are addressed together below.


                                        - 25 -
Case 2:19-cv-12198-GCS-MKM ECF No. 29 filed 09/08/20     PageID.864   Page 26 of 33




       Both sides have prepared charts, Bayer to show that the alleged

 misrepresentations were consistent with FDA approved labeling, and Hill,

 on the other hand, to show that the statements were in conflict with FDA

 approved labeling. To the extent Hill relies on FDA-approved language

 from the FDA-approved statements in the 2016 PIB, she could not have

 relied on that language in 2011 when she had Essure implanted and thus,

 the court does not consider that language here. The court considers each

 alleged misrepresentation below.

       1.    Zero Pregnancies

       Hill seeks to hold Bayer liable for a statement on the Essure website

 that there were zero pregnancies in clinical trials, and pregnancy cannot

 occur. (Amended Complaint, ¶ 177(a)(b)(h)(o), ¶ 188(b)). These

 statements were consistent with FDA-approved statements in the PIB that

 “In the Essure clinical studies, zero (0) pregnancies were reported in

 women who had the Essure inserts for up to 5 years.” (ECF No. 13-8,

 PageID.421; 13-9, PageID.449). They are also consistent with the PIB

 FDA-approved statement that “During the first 3 months following the

 procedure, your body and the micro-inserts . . . form a tissue barrier . . . so

 that sperm cannot reach the egg. This prevents you from getting pregnant.

 You will need to use another form of birth control during this time.” (ECF


                                      - 26 -
Case 2:19-cv-12198-GCS-MKM ECF No. 29 filed 09/08/20    PageID.865   Page 27 of 33




 NO. 13-11, PageID.489). Other courts have concluded that claims based

 on statements that Essure had “zero pregnancies” in clinical trials were

 expressly preempted because such statement was approved by the FDA.

 De La Paz v. Bayer Healthcare LLC, 159 F. Supp. 3d 1085, 1098 (N.D.

 Cal. 2016); McLaughlin v. Bayer Corp., No. 14-7315, 2017 WL 697047, at

 *13 (E.D. Pa. Feb. 21, 2017). Also, Plaintiff does not allege that she

 became pregnant, thus she could not show detrimental reliance in any

 event.

       2.    Physician Sign-Off and Frequent Performance Requirement

       Hill also seeks to hold Bayer liable for a statement on its website that

 physicians must be signed off to perform Essure procedures, and must

 perform at least one Essure procedure every six to eight weeks. (Amended

 Complaint at ¶ 177(c)(i), ¶ 188(a)). Bayer argues the sign-off requirement

 is virtually identical to an FDA-approved statement in the IFUs that, “[t]his

 device should only be used by physicians who are knowledgeable

 hysteroscopists, have read and understood the information in this

 Instructions for use and in the Physician Training Manual, and have

 successfully completed the Essure training program. Completion of the

 Essure training program includes preceptoring in Essure placement until

 competency is established, which is typically expected to be achieved in 5


                                      - 27 -
Case 2:19-cv-12198-GCS-MKM ECF No. 29 filed 09/08/20       PageID.866    Page 28 of 33




 cases.” (ECF No. 13-6, PageID.367; 13-3, PageID.513). At least two

 courts have agreed with Bayer and held that the “sign off” physician

 requirement is consistent with FDA-approved language and is expressly

 preempted. Norman v. Bayer Corp., No. 16-253, 2016 WL 4007547, at *6

 (D. Conn. July 26, 2016); McLaughlin, 2017 WL 697047, at *13. This court

 agrees that the statement regarding physicians being “signed-off” does not

 go beyond the FDA’s approved language and therefore this claim is

 preempted.

       Hill next complains that the statement, “to be identified as a qualified

 Essure physician, a minimum of one Essure procedure must be performed

 every 6-8 weeks” was misleading. (Amended Complaint, ¶ 177(i); ¶

 188(a)). Bayer responds that Hill has not adequately pled a claim where

 she does not allege any facts to support a plausible inference that (1) her

 own doctor was “identified as a qualified Essure physician,” who (2) did not

 perform one placement every 6-8 weeks, and (3) made errors in placing

 her device, (4) because of his or her infrequent performance of the Essure

 procedure, which (5) actually caused her injuries. The court agrees and

 finds that this claim fails for failure to plead plausible facts in support.




                                        - 28 -
Case 2:19-cv-12198-GCS-MKM ECF No. 29 filed 09/08/20      PageID.867   Page 29 of 33




       3.      Worry Free

       Hill also seeks to hold Bayer liable for three statements on the Essure

 website and advertising that the device is “worry free.” (Amended

 Complaint, ¶ 177(d)(j)(l)). One of the statements reads, “Once your doctor

 confirms that your tubes are blocked, you never have to worry about

 unplanned pregnancy,” id. at ¶ 177(d), another that states, “You will never

 have to worry about unplanned pregnancy again,” id. at ¶ 177(j), and a third

 that states simply “worry free.” Bayer responds that those statements are

 consistent with FDA-approved a statement in the PIB that “Essure may be

 right for you if . . . [y]ou would like to stop worrying about getting pregnant.”

 (ECF No. 13-9 PageID.441). At least two courts that have considered

 similar claims, have found that the statements that Essure was “worry free”

 were expressly preempted. De La Paz, 159 F. Supp. 3d at 1098;

 McLaughlin, 2017 WL 697047, at *13. This court reaches the same

 conclusion.

       4.      Most Effective Birth Control

       Hill also argues that Bayer’s statement on its website that Essure is

 more effective than tying your tubes or a vasectomy, id. at ¶ 177(f) is a

 fraudulent misrepresentation. But Bayer has shown that this statement is

 consistent with FDA information in the IFU which compares Essure with


                                       - 29 -
Case 2:19-cv-12198-GCS-MKM ECF No. 29 filed 09/08/20     PageID.868   Page 30 of 33




 both tubal ligation and vasectomy procedures and reports a rate of failure

 for each that is higher than Essure’s (ECF No. 13-7, PageID.409), and a

 PIB statement that “[t]he Essure procedures is 99.83% effective based on

 five-year clinical study data.” (ECF No. 13-9, PageID.442). At least two

 courts have found that a fraudulent misrepresentation claim based on this

 statement is expressly preempted. McLaughlin, 2017 WL 697047, at *14;

 Norman, 2016 WL 4007547, at *6. This court reaches the same

 conclusion.

       5.      Correct Placement and Irritate Lining of the Uterus

       Hill also argues that the statement on Bayer’s website that correct

 placement is performed easily because of the design of the micro-insert

 and that it does not irritate the lining of the uterus, (Amended Complaint,

 ¶177(m)(s), ¶ 188(c)), are fraudulent misrepresentations. Hill also seeks to

 hold Bayer liable for statements made in an advertisement that the tip of

 each insert remains visible to your doctor to confirm placement. Id. at ¶

 177(k)(m), ¶ 188(c). Bayer responds that those statements were

 consistent with FDA-approved statements in that the IFU provides that

 during the “Essure Micro-Insert Placement Procedure,” “[e]xpanded outer

 coils of the Essure micro-insert trailing into the uterus indicates ideal

 placement.” (ECF No. 13-12, PageID.510). Thus, Hill’s claim that


                                       - 30 -
Case 2:19-cv-12198-GCS-MKM ECF No. 29 filed 09/08/20   PageID.869   Page 31 of 33




 statements regarding the ease of placement of the micro-inserts are

 fraudulent are preempted. Similarly, the labeling also contained statements

 that Essure “does not irritate the lining of the uterus,” 2008 PIB (ECF No.

 13-11, PageID.495). Thus, Hill’s assertion that Bayer misrepresented the

 claim that the device does not irritate the lining of the uterus, (Amended

 Complaint, ¶ 177(s)), tracks FDA-approved language and is therefore

 preempted.

       6.     Surgery Free and Permanent

       Hill also argues that the statements that Essure is a surgery-free

 permanent birth control on its website, (Amended Complaint, ¶177(g)), and

 the statement in advertising that the device eliminates the risks, discomfort,

 and recovery time associated with surgical procedures like having your

 tubes tied, id. at ¶ 177(p)(q), is a fraudulent misrepresentation. Bayer, on

 the other hand, points to FDA-approved statements in the PIB that Essure

 is “non-surgical” and “does not require surgery or exposure to its potential

 risks,” (ECF No. 13-9, PageID.441), does not require “cutting into the

 body.” (ECF No. 13-11, PageID.491). Other courts have considered the

 same statements and ruled that they are consistent with, and largely

 equivalent to FDA-approved statements, and thus, any fraudulent

 misrepresentation claims based on these statements are expressly


                                     - 31 -
Case 2:19-cv-12198-GCS-MKM ECF No. 29 filed 09/08/20    PageID.870   Page 32 of 33




 preempted.” See De La Paz, 159 F. Supp. 3d at 1098; McLaughlin, 2017

 WL 697047, at * 14. This court reaches the same conclusion.

       7.     Long Protective Barrier

       Hill also seeks to hold Bayer liable for a statement in advertising

 materials that Essure forms a long protective barrier against pregnancy.

 (Amended Complaint, ¶ 177(m)). This statement is consistent with FDA-

 approved statement that, “your body will form tissue around the Essure

 inserts. This will develop a natural barrier within the fallopian tubes.” (ECF

 No. 13-9, PageID.443). Also, the IFU provides, “[t]he insert expands upon

 release to conform to and acutely anchor in the tubal lumen.” (ECF No. 13-

 7, PageID.404). Accordingly, the alleged misrepresentation is expressly

 preempted.

       8.     Safe, Trusted Material

       Hill also argues that Bayer should be held liable for a statement that

 Essure inserts are made from trusted materials, the same as used in heart

 stents. (Amended Complaint, ¶ 177(n)(r)). But Bayer has shown those

 representations are consistent with FDA-approved statements in the PIB

 that “[t]hese same materials have been used for many years in cardiac

 stents and other medical devices placed in other parts of the body.” (ECF

 No. 13-9, PageID.448, 13-11, PageID.489).


                                       - 32 -
Case 2:19-cv-12198-GCS-MKM ECF No. 29 filed 09/08/20     PageID.871   Page 33 of 33




       9.    No Cutting, Pain, or Scars

       Finally, Hill also argues that Bayer should be held liable for the

 statement in an advertising booklet that there is no cutting, pain, or scars,

 (Amended Complaint, ¶ 177(t); ¶ 188(d)). FDA-approved PIB, however,

 states that there is “[n]o cutting into the body.” (ECF No. 13-11,

 PageID.491). The PIB also states that, “[t]he Essure procedure does not

 involve cutting into or puncturing your body, and does not cut, crush or burn

 your fallopian tubes . . . Since there is no incision, you will have no

 scarring.” 2009 PIB (ECF No. 27-1, PageID.794). It further states, “[i]s the

 procedure painful? Generally, no.” (ECF No. 27-1, PageID.797). This

 language in FDA-approved statements that there is no cutting and no pain

 or scars is expressly preempted.

                                 V. Conclusion

       For the reasons set forth above, Defendants’ motion to dismiss (ECF

 No. 12) is GRANTED in its entirety. Defendants’ request for judicial notice

 is also GRANTED (ECF No. 27).

 Dated: September 8, 2020
                                      s/George Caram Steeh
                                      GEORGE CARAM STEEH
                                      UNITED STATES DISTRICT JUDGE




                                      - 33 -
